Citation Nr: 9933560	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98 - 09 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder.

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disability, including a bipolar disorder claimed 
as manic depression.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel
INTRODUCTION

The veteran served on active duty in the United States Navy 
from May 1973 to April 1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1998 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.

This case was previously before the Board in April 1999, and 
was Remanded to the RO for correction of a procedural matter.  
The case is now before the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  The veteran did not serve in combat against the enemy.

2.  The claim for service connection for post-traumatic 
stress disorder (PTSD) is not plausible because that 
condition is not shown to exist in the veteran.

3.  A rating decision of December 1995 denied the veteran's 
claim for service connection for an acquired psychiatric 
disability, claimed as severe depression; the veteran failed 
to initiate an appeal, and that decision became final after 
one year.

4.  In November 1997, the veteran undertook to reopen his 
claim for service connection for an acquired psychiatric 
disability, including bipolar disorder claimed as manic 
depression, by submitting additional evidence.

5.  The evidence submitted subsequent to the unappealed 
rating decision of December 1995 denying entitlement to 
service connection for an acquired psychiatric disability, 
claimed as depression, includes no evidence which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The claim for service connection for PTSD is not well-
grounded because the presence of PTSD in the veteran has not 
been demonstrated or diagnosed.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991).

2.  New and material evidence not having been submitted, the 
claim of entitlement to service connection for an acquired 
psychiatric disability, including bipolar disorder claimed as 
manic depression, is not reopened, and the rating decision of 
December 1995 is affirmed.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 1999);  38 C.F.R. §3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for PTSD

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of a well-grounded claim for 
service connection for PTSD.  If he has not, his appeal must 
fail, and VA is not obligated to assist him in the 
development of the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
The United States Court of Appeals for Veterans Claims 
(Court) has defined a well-grounded claim as a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski,  1 Vet. App. 78, 81 
(1990).  It has also held that where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown,  5 Vet. App. 91, 93 (1993).  
For the reasons set forth below, the Board finds that the 
veteran has not met his burden of submitting evidence to 
support a belief that his claim of entitlement to service 
connection for PTSD is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991);  See Grottveit, at 93;  Tirpak v. Derwinski,  2 
Vet. App. 609 (1992);  Murphy, at 80. 

A threshold requirement for the grant of service connection 
for a disability is that the disability claimed must be shown 
to be present.  38 U.S.C.A. § 1110, 1131 (West 1991).  The 
Court has interpreted the requirement of current disability 
thus:

Congress specifically limits entitlement 
to service connected disease or injury to 
cases where such incidents have resulted 
in a disability.  See  38 U.S.C.A. 
§§ 1110, 1131(West 1991).  In the absence 
of proof of a present disability there 
can be no valid claim.  Brammer v. 
Derwinski,  3 Vet. App. 223, 225 (1992).  

In the instant appeal, there has been no demonstration, 
diagnosis, or other showing of PTSD in the veteran.  When a 
determinative issue involves a medical diagnosis or medical 
causation, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit, at 93.  In the 
present case, the veteran has not submitted any competent 
medical evidence or opinion which supports his claim that he 
has PTSD.  

To that point, the Board notes that there is no competent 
medical evidence or opinion in the record that shows that the 
veteran currently has PTSD.  To the contrary, the private and 
VA hospital summaries, outpatient treatment records, and 
reports of medical examinations show that the veteran has 
Axis I diagnoses of a bipolar disorder, as well as cocaine 
dependence and alcohol abuse.  Further, the January 1998 VA 
psychiatric examination, conducted for the purpose of 
identifying any psychiatric disability present in the 
veteran, diagnosed a bipolar disorder, and found that the 
veteran's symptoms and history did not meet the criteria for 
PTSD.  

In addition, the veteran's service administrative and 
personnel records establish unequivocally that the veteran 
did not serve in combat against the enemy, and he is not 
entitled to the lightened evidentiary burden afforded combat 
veterans under  38 U.S.C.A. § 1154(b) (West 1991) and  
38 C.F.R. § 3.304(d) (1999).

Generally, evidentiary assertions on or accompanying the 
Veteran's Application for Compensation or Pension (VA Form 
21-526), and the supporting evidence must be presumed to be 
true for purposes of determining a well-grounded claim.  King 
v. Brown,  5 Vet. App. 19, 21 (1993);  Murphy v. Derwinski,  
1 Vet. App. 78, 81 (1990).  Exceptions to that rule occur 
when the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion. King, id., at  21 (1993);  Espiritu v. 
Derwinski,  2 Vet. App. 492 (1992);  Tirpak v. Derwinski,  2 
Vet. App. 492 (1992).  In this case, the only evidence that 
the veteran has PTSD is his own opinion.  As a lay person, 
the veteran is not competent to offer evidence that requires 
medical knowledge, such as the diagnosis or cause of a 
disability.  See Grottveit at 93;  Espiritu v. Derwinski,  2 
Vet. App. 492, 495 (1992).  The veteran cannot meet his 
initial burden of presenting a well-grounded claim by relying 
upon his own opinions as to medical matters.  Clarkson v. 
Brown,  4 Vet. App. 565 (1993);  Grottveit, at 93. 

In addition, in order to establish a well-grounded claim, 
there must be (1) competent evidence of a current disability 
in the form of a medical diagnosis; as well as (2) 
evidence of incurrence or aggravation of a disease or injury 
in service in the form of lay or medical evidence; together 
with (3) evidence of a nexus between the inservice injury or 
disease and the current disability in the form of medical 
evidence.  See  Elkins v. West,  12 Vet. App. 209, 213 (1999) 
en banc) (citing  Caluza v. Brown,  7 Vet. App. 498, 506 
(1995), affirmed per curiam,  78 F.3d 604 (Fed. Cir. 1996);  
Rabideau v. Derwinski,  2 Vet. App. 141, 144 (1992).  In this 
case, the requirement of item (1) is not satisfied because 
the medical record is devoid of competent medical evidence 
demonstrating PTSD in this veteran in the form of a medical 
diagnosis.  As the initial requirement under  Elkins, id., 
and Caluza, id., is not met, further review would not be 
productive. 

In the absence of competent medical evidence demonstrating, 
diagnosing, or otherwise establishing the current presence of 
PTSD in the veteran, the claim of entitlement to service 
connection for that disability is not well grounded.  
Grottveit at 93;  Tirpak at 611;  Brammer, at 225,  Caluza, 
at 505.

New and Material Evidence to Reopen a Claim for Service 
Connection for a Bipolar Disorder, Claimed as Manic 
Depression

I.  The Evidence

A rating decision of December 1995 denied service connection 
for an acquired psychiatric disability, claimed as 
depression.  The veteran did not initiate an appeal, and that 
decision became final after one year.  In November 1997, the 
veteran undertook to reopen that claim, alleging manic 
depression (hereafter described as a bipolar disorder), but 
noting no inservice treatment for that disorder.  A rating 
decision of February 1998 determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for an acquired psychiatric disability, including 
a bipolar disorder claimed as manic depression, and the 
veteran appealed.  

In determining whether new and material evidence has been 
submitted which is sufficient to warrant reopening of a claim 
under the provisions of  38 U.S.C.A. § 5108, consideration 
must be given to all of the evidence submitted since the last 
final disallowance of the claim.  Evans v. Brown,  9 Vet. 
App. 273, 285 (1996).   In this case, the last final 
disallowance of the veteran's claim for service connection 
for a severe depression is the unappealed rating decision of 
December 1995.  Governing law and regulations provide that 
the claim will be reopened if new and material evidence has 
been submitted.  38 U.S.C.A. § 5108;  38 C.F.R. § 3.156(a).  
Thus, the additional evidence received since the December 
1995 rating decision must be analyzed to determine whether it 
is sufficiently new and material to warrant reopening of the 
claim for service connection for an acquired psychiatric 
disability, including bipolar disorder claimed as manic 
depression. 

The evidence previously of record includes the veteran's DD 
Forms 214N showing active service from May 1973 to April 
1984; his service medical records covering that period; and 
his service administrative and personnel records covering 
that period.  Other evidence previously of record includes 
his original claim for VA disability compensation benefits 
(VA Form 21-526), received in July 1995; a VA hospital 
summary dated from July to August 1995, a Record of 
Incapacity completed by a VA psychiatrist in August 1995; and 
a report of VA psychiatric examination, conducted in 
September 1995.  

The veteran's service administrative and personnel records 
show that he did not serve in combat in the offshore waters 
adjacent to the Republic of Vietnam between the time he 
entered service and May 7, 1975.

The veteran's service entrance examination, conducted in July 
1972, disclosed no psychiatric abnormalities.  A report of 
medical history completed by the veteran in connection with a 
reenlistment examination in May 1975 denied any history of 
depression or nervous trouble of any sort.  A report of 
service reenlistment examination, conducted in May 1975, 
disclosed no psychiatric abnormalities.  A report of medical 
history completed by the veteran in connection with a 
reenlistment examination in April 1979 denied any depression 
or nervous trouble.  A report of service reenlistment 
examination, conducted in April 1979, showed that the 
veteran's psychiatric evaluation was normal. 

A hospital summary from the U.S. Naval Hospital, Roosevelt 
Roads, Puerto Rico, shows that the veteran was admitted via 
the emergency room because of "bizarre behavior."  The 
summary shows that the night prior to admission, the veteran 
returned home from the Club at midnight and went to bed, but 
was awakened by loud voices.  His mother and his friends were 
enjoying themselves, had the radio on louder than usual, and 
ignored his requests for them to be more quiet.  He took a 
sword into the room in which they were partying, which 
induced the friends to leave and his mother to go into her 
room and close the door, and then destroyed some furniture 
with the sword.  His mother then called base security, who 
came and placed the veteran in the brig.  The veteran was 
admitted to the hospital from the brig to evaluate his 
behavior.  

During that evaluation, the veteran related that he lives 
with his dependent mother, a 40-year-old divorcee whom he 
described as having multiple possible emotional problems 
leading to similar past episodes of emotional lability and 
loss of control.  The family history was otherwise 
noncontributory.  Mental status examination revealed that the 
veteran remained somewhat angry and distressed about 
discussing the incident, and reluctant to discuss his private 
life.  Although insight was deficit and judgment was 
impulsive, his trend of thought was clear and goal-directed.  
He remained somewhat tense and apprehensive, but was given no 
medication, and his self-awareness and judgment improved.  He 
was discharged to full duty after two days, with outpatient 
follow-up if needed.  The diagnosis was acute situational 
disturbance.

Service medical records dated in November 1982 show that the 
veteran was seen for complaints of vertigo and a tremor.  He 
noted having received counseling for recent family stress, 
and remained highly emotional regarding that subject.  The 
diagnostic assessment was normal examination; possible 
labyrinthitis, possible stress.  He was found to have a 
normal thought content and flow of thought on mental status 
review, and was referred for counseling for what was 
described as "serious family problems."  The provisional 
diagnosis was situational stress.   He was subsequently seen 
four times in January 1983 for counseling for situational 
distress.  No further complaint or findings of any emotional 
disturbance were shown during the veteran's remaining period 
of active service.  The veteran was discharged at the end of 
his contracted period of enlistment.  His service separation 
examination, conducted in March 1985, revealed that his 
psychiatric evaluation was clinically normal. 

In his original claim for VA disability compensation 
benefits, received in July 1995, the veteran claimed service 
connection for severe depression, citing treatment for that 
condition at Roosevelt Roads Hospital, Puerto Rico, while on 
active duty in 1983 or 1984.  

A VA hospital summary, dated from July to August 1995, shows 
that the veteran was admitted with signs of mania, including 
nocturnal enuresis, agitation, and somnambulism, and Lithium 
was prescribed.  He remained paranoid, agitated and hostile 
on the ward, and was placed in restraints.  He subsequently 
improved and became involved in ward activities.  The 
diagnoses at hospital discharge were: Axis I: bipolar 
disorder, manic episode; cocaine dependence; and alcohol 
abuse; Axis II: Narcissistic traits;  Axis V: Global 
Assessment of Functioning (GAF) score: 45 on admission; 60 
past year.  

A Report of Incapacity, prepared by a VA psychiatrist in 
August 1995, noted the onset of symptoms in May 1995, and 
showed diagnoses of bipolar disorder; cocaine dependence; and 
alcohol abuse.  

A report of VA psychiatric examination, conducted in 
September 1995, cited the veteran's statement that he 
"snapped" while serving in the U.S. Navy in 1983, and had 
to be hospitalized in Puerto Rico.  He stated that he had 
been homeless since then until his admission to the VA 
hospital six weeks previously.  He indicated that he attended 
a day care program at Northwestern Memorial Hospital, where 
he received Lithium and Prozac.  Mental status examination 
revealed slow responses, a blunted affect, tangential 
thinking, a low fund of knowledge, poor concentration, 
concrete thinking, poor memory, low socialization skills, and 
very limited insight.  The diagnosis was bipolar disorder. 

The foregoing constitutes the record at the time of the 
unappealed rating decision of December 1995 denying service 
connection for an acquired psychiatric disability, claimed as 
depression.  

The additional evidence added to the record since the 
unappealed rating decision of December 1995 includes a VA 
Form 21-526, received at the RO in November 1997; VA 
outpatient treatment records dated from May 1995 to July 
1998; hospital summaries and treatment records from 
Northwestern Memorial Hospital, dated in October 1995 and in 
April 1996; a report of VA psychiatric examination, conducted 
in January 1998; a January 1998 letter from a social worker 
at Northwestern Memorial Hospital; and a VA hospital summary 
dated in May 1998.  The Board must now determine whether the 
additional evidence submitted is both new and material to the 
issue of service connection for an acquired psychiatric 
disability, including a bipolar disorder claimed as manic 
depression.

II.  Analysis

In determining whether new and material evidence has been 
submitted which is sufficient to warrant reopening of a claim 
under the provisions of  38 U.S.C.A. § 5108 (West 1991), 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim.  New and 
material evidence means evidence which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

The evidence added to the record since the unappealed rating 
decision of  December 1995 includes a VA Form 21-526, 
received at the RO in November 1997, in which the veteran 
claims service connection for manic depressive, stress [sic], 
and indicates that such had its onset in 1995.  That evidence 
is not new, because the medical evidence previously of record 
included competent private and VA medical evidence showing 
diagnoses of bipolar disorder (previously called manic-
depressive disorder), and a date of onset of May 1995.  For 
that reason, the veteran's application is duplicative and 
reiterative of evidence previously reviewed and considered at 
the time of the unappealed rating decision of December 1995.  

In addition, the VA outpatient treatment records dated from 
May 1995 to July 1998; the hospital summaries and treatment 
records from Northwestern Memorial Hospital, dated in October 
1995 and in April 1996; the report of VA psychiatric 
examination, conducted in January 1998; and the January 1998 
letter from a social worker at Northwestern Memorial Hospital 
each show that the veteran currently has a bipolar disorder.  
Additional evidence that the veteran has a bipolar disorder 
is not new, because the medical evidence previously of record 
included competent private and VA medical evidence showing 
diagnoses of bipolar disorder.  For that reason, the 
additional medical evidence described above is duplicative 
and reiterative of evidence previously reviewed and 
considered at the time of the unappealed rating decision of 
December 1995.  

In addition, none of those hospital summaries, treatment 
records, or examination reports indicate that the veteran's 
bipolar disorder originated during active service, and none 
of those documents link or relate the veteran's current 
bipolar disorder to any trauma or pathology during active 
service.  As this evidence does not provide a nexus between 
active service and any current acquired psychiatric 
disability, including bipolar disorder claimed as manic 
depression, it cannot be material to the issue of service 
incurrence of such disorders.  

The VA hospital summary, dated in May 1998, shows that the 
veteran was admitted after six months' use of crack cocaine.  
In an admission interview, he claimed that he tried to kill 
his mother in the mid-1970's by taking two samurai swords and 
bursting into her room; that he spent one night in jail and 
six days on a psychiatric ward at Roosevelt Roads Naval 
Hospital; that he had just learned at the time that he had 
genital herpes and was angry and disgusted with himself; that 
he experiences auditory hallucinations, exaggerated startle 
responses, feelings of depression, and guilt over the death 
of his mother and grandmother being his fault.  Mental status 
examination was reported in detail.  The attending 
psychiatrist compared the veteran's report of inservice 
hospitalization with the service medical records, and 
expressed the opinion that the veteran's recounted history 
was "unlikely".  In addition, the attending psychiatrist 
stated that, in his view, the diagnosis of bipolar disorder 
was correct; and that he strongly suspected that the veteran 
had an agenda of receiving a diagnosis of PTSD so that he 
could receive compensation from VA.  The diagnoses at 
hospital discharge included Axis I: Cocaine dependence and 
abuse, rule out alcohol dependence, rule out PTSD; Axis II: 
Personality disorder with narcissistic traits; and Axis V: 
GAF score of 45 on admission; approximately 70 at discharge.  
This evidence does not link or relate any current acquired 
psychiatric disability to trauma or pathology incurred or 
aggravated during active service. 

Based upon the foregoing, the Board finds that the veteran 
has failed to submit additional evidence which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999).  Further, he has failed to submit 
competent medical evidence which links or elates any 
inservice trauma or pathology to his current acquired 
psychiatric disability, including bipolar disorder claimed as 
manic depressive disorder. 

The Board is mindful that for the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed unless the 
evidence is inherently incredible or beyond the competence of 
the witness.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  However, assuming that all of the additional 
evidence submitted is credible, none of that evidence is 
material to the issue of service incurrence of an acquired 
psychiatric disability, including bipolar disorder claimed as 
manic depressive disorder. 

For the reasons stated, the claim for service connection for 
an acquired psychiatric disability, including bipolar 
disorder claimed as manic depressive disorder, is not 
reopened, and the rating decision of December 1995 is 
affirmed.


ORDER

New and material evidence not having been submitted, the 
claim for service connection for an acquired psychiatric 
disability, including bipolar disorder claimed as manic 
depressive disorder, is denied.



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

 

